The opinion of .the court was delivered by
Kennedy, J.
As to the first objection we are unable to perceive any sufficient ground upon which it can be sustained; for it certainly can not be fairly presumed that the bank, having become the bona fide holder of the note for value, would have given it up or placed it in the possession of any of the parlies liable to pay it, after it fell due, without first receiving payment of it from such party. Neither can it be disputed, that any one of the parties paying the amount of the note to the bank, would thereby have entitled him-' self to the reception of it; and that the bank would thereupon have been bound to have delivered the note to him. Now in the absence of all evidence, as was the case here, tending to raise the least.suspicion of the plaintiff below having come to the possession of the note unfairly, he became entitled to the benefit of the presumption common to every one, which he has a right to claim for himself, of having acted honestly, until the contrary shall be made to appear. ■The presumption, therefore, under the circumstances of this case, that the plaintiff below had paid and taken up (he note from the bank, after it became payable, was perfectly reasonable, and such as the jury was bound to make in his favour.
Then, in regard to the second objection, we think there Is nothing in it. The plaintiff below, after having paid the amount of the note to the bank and taken it up, became a bona fide holder thereof, not only for a valuable but full consideration; and it is well settled, I take it, that the bona fide holder of a bill, check, or note, may, in general, maintain an action thereon against all the parties to it, whose names are to it, and who became so previously to himself. See Chilly on Bills 343 (New York 1830); Bishop v. Hayward, 4 Term Rep. 471. Thus the plaintiff below had a right, not only to sue the maker of the note, but each of the endorsers who became such previously to himself. The circumstance of the note having been discounted for the benefit of Medes, the payee, does not affect the right of the plaintiff, in this respect, to sue and recover the amount of the note from those who became parties to it before him; their liability to him is the same that it would have been had the note been given by the maker to the payee for value, and after-*98wards been passed from hand to hand, through the several endorsers, for value received by each. This question was decided at the present term in favour of the plaintiff, in the case of Youngs v. Ball, which see.
Judgment affirmed,